 DIST. 1199,NATL. UNION OF HOSPITAL & HEALTH CARE EMPLOYEESDistrict 1199,National Union of Hospital and HealthCare Employees,A DivisionofRWDSU/AFL-CIO (Upper Manhattan Medical Group)and Ver-neal Salters.Case 2-CB-5891June 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn April 2, 1976, Administrative Law Judge Ber-nard Ries issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions I of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, District 1199, NationalUnion of Hospital and Health Care Employees, ADivision of RWDSU/AFL-CIO, New York, NewYork, its officers, agents, and representatives, shalltake the action set forth in said recommended Order.1We find it unnecessary to pass upon the finding of the AdministrativeLaw Judge that Respondent's conduct would also be condemned under thetheory announced by the Board inMiranda Fuel Company, Inc,140 NLRB181 (1962), enforcement denied 326 F 2d 172 (C A 2, 1963) Our findingthat Respondent violated Sec 8(b)(1)(A) is predicated on the finding thatRespondent caused the discharge for reasons other than her failure to paydues2 In the lastparagraphof sec I1,B, of the Administrative Law Judge'sDecision, the date May 27 should read May 23DECISIONSTATEMENT OF THE CASEBERNARDRIES,Administrative Law Judge:Upon acharge filed on May 28, 1975, resultingin a complaint is-sued on September 17, 1975, this proceeding came on forhearing in New York, New York, on December 12 and 16,1975. The complaint alleges that on or about May 23, 1975,153and various other dates in May 1975, Respondent District1199 threatened Verneal Salters that Respondent wouldcause her discharge if she continued to ask questions con-cerning the administration of the collective-bargainingagreementin existence between District 1199 and Salters'employer, Upper Manhattan Medical Group, and furtherallegesthat by causing the dischargeof Salterson May 28,1975, because Salters raisedquestions as to the administra-tion of the collective-bargainingagreement,Respondentviolated Section 8(b)(1)(A) and 8(b)(2) of the Act. Respon-dent denied the critical allegations of the complaint.Briefswere received from counsel for the General Counsel andcounsel for Respondent on or about January 30, 1976.Upon the pleadings, the evidence, my observation of thedemeanor of the witnesses, the entire record inthis case,'and after careful study of the briefs submitted by counsel,Imake the following:FINDINGS OF FACT1.JURISDICTIONUpper Manhattan Medical Group, a duly organizedpartnership under the laws of the State of New York, at allmaterial times herein has maintained a place of business inNew York, New York, where it is engaged in providingout-patient health service to the general public. During theyear preceding issuance of the complaint, Upper Manhat-tan Medical Group, in the course and conduct of its opera-tions, received gross revenues in excess of $1 million, andduring the same period purchased goods valued in excessof $5,000 which originated outside the State of New Yorkfrom firms located in the State of New York, which re-ceived such goods from outside the State of New York.Respondent admitted at the hearing, and I find, that Up-per Manhattan Medical Group is and at all times materialhas been an employer within the meaning of Section 2(2)of the Act, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. I further find that District1199,National Union of Hospital and Health Care Em-ployees, a Division of RWDSU/AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of the Act, overwhich the Board may and should exercise jurisdiction.II.THE ALLEGED UNFAIR LABOR PRACTICESA. TheRelevant EvidenceVerneal Salters, a licensed practical nurse, was employedby Upper Manhattan Medical Group from September1969 to May 28, 1975, when she was discharged, purport-edly for failure to pay union dues.Since at least 1969, Upper Manhattan Medical Grouphas recognized Respondent District 1199 as the collective-bargaining representative of a unit of its employees andhas executed bargaining agreements requiring employeesto join and maintain membership in the Union in order toretain employment. Salters' record of dues payments was,1Certain errors in the transcript have been noted and corrected225 NLRB No. 23 154DECISIONSOF NATIONALLABOR RELATIONS BOARDto say the least, spotty. She apparently preferred to delaypaying her dues as long as possible, and, for the most part,paid irregularly in large sums. For example, from March1970 until May 1971, she paid no dues, and then paid anamount which wiped out her existing debt to the Union.Again, in February 1972, she was 7 months in arrears atthe time she made a dues payment She paid no dues fromMay 1972 2 through April 1974; in the latter month, shewas told by Carl Rath, then the area director of the divi-sion of the Union having jurisdiction over her bargainingunit, that if she did not pay her dues he would request hertermination, and she paid in full. From April 29, 1974,untilMay 28, 1975, when she was discharged, she made nodues payment.As to the operative events leading to her discharge, Sal-ters testified as follows. Between November 1974 and April1975, Respondent engaged in negotiations for a bargainingagreement with Upper Manhattan Medical Group. Salterswas a member of the negotiating committee. At a member-ship ratification meeting held probably on May 5, 1975,Edward Bragg, area director and vice president of the divi-sion of the Union responsible for Upper Manhattan Medi-calGroup, explained to the employees that as a result ofthe negotiations, they would receive retroactive pay raisesin two separate checks in the month of May. After themembership ratified the contract, Bragg spoke to Saltersabout her dues delinquency. He told her if she did not payher dues, he would have to send a letter to Upper Manhat-tan Medical Group requesting her termination. Salters tes-tified that she told Bragg that she would pay her dues infull before noon on Friday, May 30. She said that she toldhim that she was a member of a vacation club which hadbeen making payments into a bank account and that thefunds from the account would be distributed to the clubmembers on May 30. According to Salters, Bragg ac-quiesced, but said that if she did not have her money in byMay 30, "We're going to send a letter." Salters testifiedthat on earlier occasions, during the contract negotiations,Bragg had urged her to pay her union dues.On May 16, Salters received a check for retroactive payin the amount of $26, but she made no payment on herback dues. On May 23, she received another check for ret-roactive backpay. When she saw the amount of the lattercheck, she realized that it did not include the overtime dif-ferentialwhich the employees had been promised Shewent to see Zenia Walker, a member of the bargaining unitand the bookkeeper for Upper Manhattan Medical Group.She asked Walker why she had not received full paymentin the second check and Walker replied, "Salters, you arealways starting trouble." After some argument with Walk-er, in which Walker said that she had been told that thebackpay was to be paid in three checks instead of two,Salters called Edward Bragg. Before she did so, she sawWalker in conversation with Cecilya King, the administra-tor of Upper Manhattan Medical Group, and overheardher own name in that conversation.When she called Bragg, according to Salters, she askedhim if he could recall the manner of retroactive paymentwhich had been agreed upon at the negotiations. She saidshe thought the employees were supposed to be paid in fullin only two pay checks; Bragg said that he could not imme-diately remember. At that point Bragg received word thatCecilya King was calling him. He took the call from King.When he called Salters back, he said, "Salters, you're al-ways starting trouble.Why don't you just pay your duesand not cause trouble?" Salters reportedly replied, "Hey,this is not about dues, this is about backpay. I told you Iwould be down on the 30th of May to pay you." Bragganswered, "You got a backpay for $26 and you didn'tmake any arrangements to come down and pay it." Saltersallegedly replied, "Because I told you I'd be down and payyou on the 30th." Bragg answered, "Listen, just pay yourdues or I'll send a letter." Salters answered, "You send aletter.You send a fucker." She then hung up on Bragg.Bragg called back and, according to Salters, said, "Don'tthreaten me." She again hung up on Bragg.Salters thereafter worked on May 24, a Saturday, was offon Sunday and Monday (the latter being Memorial Day),and worked Tuesday, May 27. About noon on Wednesday,May 28, Ms. King handed her a letter informing her thatshe was being discharged pursuant to the union-securityprovision of the bargaining agreement.Salters said that she went home and called Bragg's supe-nor, Phillip Kamenkowitz, the executive vice president incharge of the Drug Division of the Union. She told Ka-menkowitz that she had made an agreement with Bragg topay her dues on May 30, that they had had a difference ofopinion, and that he had caused her to be discharged. Shetestified that Kamenkowitz told her, "I don't know any-thing about it and I don't think we want you back in theUnion anymore." 3 After some further conversation, sheasked Kamenkowitz to contact Bragg about rescinding thetermination and he said that he would call her back. Henever did soThat same day, Salters went to the Regional Office ofthe Board and filed a charge. On the following day, May29, Bragg called her at home and asked her if she wantedto speak to him She said that she was waiting for Kamen-kowitz to call. Bragg told her that Kamenkowitz had saidthat she wanted to speak to Bragg. She told Bragg that shewas going to come to the union office and make paymentof her dues, 'and he allegedly replied, "Well, the Uniondoes not want you back in here anymore, and we're notgoing to take your money." He is further alleged to havesaid, "Salters, as long as you are a practical nurse and ifyou ever become a registered nurse, you'll never workagain in New York City . . . . As long as you owe unionmoney, you'll never work." Salters then allegedly askedBragg to make up his mind: "Do you want my money, ordon't you want my money?" His reply was, "MissSalters,go to hell." With that he hung up.On May 30, after having received her share of the vaca-tion club account on May 29, Salters went to the unionoffice in the morning and told the clerk that she wanted topay her dues. The clerk pulled Salters' card; to it was at-tached a note signed by Bragg which stated thatSalters'2The May 1972payment included advance dues for the months of June3On cross-examination,Salters admittedthatKamenkowitz had referredand July 1972to her history of dues delinquency, as indicatedin her affidavit DIST. 1199, NATL. UNION OF HOSPITAL & HEALTH CARE EMPLOYEES155dues were not to be accepted.The clerk said that she hadto speak to her supervisor.After a while Bragg came to thefinance department and said,"I am just a mere figurehead.Ihave nothing to do with Miss Salters' dues. If it's to beaccepted you have to clear it with Mr Kamenkowitz"Bragg then departed.Shortly thereafter Salters went to seeKamenkowitz.His secretary said that he was in a meeting,went into an inner office and returned,and said nothingfurther to Salters.When Salters asked if Kamenkowitz wasgoing to see her, the secretary replied,"Mr. Kamenkowitzisnot going to see you at all today or any other day."Salters left the office.4The essence of Bragg's testimony follows. Bragg is theunion official responsible for negotiating and administer-ing collective-bargaining agreements covering a number ofdifferent employee groups for which District 1199 is thebargaining representative.He testified that he was assignedhispresent responsibility as chief operating officer incharge of the Health Insurance Plan (HIP)groups, whichincludes Upper Manhattan Medical Group,inDecember1973, because the administration of the HIP groups wasplagued with problems, including that of dues delinquency,and he was appointed to resolve the existing problems Hetestified that he was aware of Salters'past dues problems,and that after she became delinquent once again in June1974, he spoke to her about paying her dues and thereaftercontinuously urged her to make her past-due payments. Hesays that he raised the matter a number of times during thenegotiating period in 1974 75, beginning in November1974, and told Salters that"Ifwe weren't in negotiationswhich wereverydifficult negotiations, that I would haveremoved her from the job."Bragg testified that in No-vember 1974 Salters told him that she would pay her duesas soon as she got an income tax refund,which he saidwould be acceptable.He said that during this period heasked her to make arrangements with the Union's financedepartment to show her good faith and to relieve the "in-tense pressure"which Kamenkowitz was applying to himabout the dues delinquency of Salters and other members.Bragg testified that around March or April 1975 he saidsomething to Salters about the fact that she had receivedthe tax refund,and that she did nothing but smile.6 There-after,whenever he discussed her dues situation with Sal-ters, she merely said that she was going to pay.Bragg testified that after the contract ratification vote onMay 5, he spoke to several employees who were presentand who were more than 3 months delinquent in theirdues. He asked them to make arrangementsto paywith theunion finance office,and each agreed to do so except Sal-ters.He testified that he told Salters that he was under"intense pressure" from Kamenkowitz to remove her fromthe job,and that when he asked her to make an arrange-ment with the finance office, "[s]he said to me verbatim `Iwillpay mydues at the end of the month."' Bragg toldSalters that the offer was not good enough,and that heexpected her promptly to contact the finance office andThe secretarywas not calledto testify,nor was Kamenkowitz5As noted,Salters was a member of the negotiating committee6 Salters did not contradict Bragg's testimony about thepromise to payupon receiptof the tax refundmake some sort of arrangement.He denied that she evermentioned anything about a vacation fund.The evidence shows that dues are payable on the 1st ofeach month,and that on the 20th the finance departmentreviews its records to determine which employees are asmuch as 3 months delinquentThose whobecome so delin-quent are sent a "final notice,"informing themthat theyare no longer a member in good standing,and that theywill bedroppedfrom membershipif theydo notpay theirobligations within 10 days.Members who fail to pay within10 days are charged a new initiation fee and a postage fee,if and whenthey eventuallymake their payments.As indi-cated by the foregoing discussion about Salters' historyand further discussioninfra,the fact that a member hasfallen into arrears for more than 3 months, and has beenexpelled from membership,has not automatically resultedin theUnionseeking termination of the employee underthe union-security clause.Once a month,the union finance division prepares a"Drug Division DelinquencyList." It lists the names ofmembers who have received"final notices" in the past(and the date those notices were sent),as well as an indica-tion of the current payment status of such members, andthe names of members who, having become 3 months inarrears, are currently being sent final notices. Bragg testi-fied that the vice presidents and other officials normallyhave a staff meeting eachFriday,and that at the staffmeeting which is held on the Friday succeeding the distri-bution of the monthly delinquency list, the list is reviewedby Respondent's officials.He said that at the May 23 staffmeeting, the May delinquency list had been received andwas discussed.In reviewing the status of Salters,there wasconsiderable discussion of Salters'past delinquency. Pur-suant to a"new" "rule of thumb"promulgated by Kamen-kowitz under which,ifa member has been delinquent formore than a year,"you have got to take him off the job,"Kamenkowitz "mandated"Bragg to seek Salters' termina-tion 7After the mandate, but before the meeting ended, Braggreceived a call from Salters complaining that she had notreceived her full retroactive overtime payment in her May23 check.He assertedly told her,"Listen,that is not themost important thing at this point. I was just in a meetingwith Kamenkowitz, and Kamenkowitz has instructed meto remove you from the job." He also told her not to worryabout the retroactive overtime pay problem because hewould check into it.As Bragg was talking to Salters, hereceived a messagethat CecilyaKing was calling him fromthe UpperManhattan Medical Group. King told him thatSalters "was upstairs carrying on and complaining aboutnot getting her retro money " When Bragg said that Saltershad a right to complain and asked why she did not get themoney, King said that bookkeeper Zenia Walker did notknow how to compute retroactive overtime and had beenunable to get the payment out timely.King told Bragg thatshe had explained the situation to the union delegates andAlthough Bragg testified that "you have got" to take a member off thejob in such circumstances,he went on to testify that the rule of thumb isapplied "strictly solely on the member's record."taking into account the"past payments, past practice of the member, how the member paid, wheth-er the member paid on time " 156DECISIONSOF NATIONALLABOR RELATIONS BOARDthat theyhad agreed that it was not the fault of manage-ment but rather the fault of Walker, about which nothingcould be done. Bragg then asked to speak to the two uniondelegates. They "both" said, "I don't know what is wrongwith Verneal. She is around here cursing and carrying onand we met with management and it wasn'tmanagement'sfault,but it was Zenia Walker's fault and she is new and wehave tried to explain that to Mrs. Salters,but Mrs. Saltersdidn't want to hear anything."Bragg said that he then made contact again with Salters,who was"yelling and screaming and carrying on and call-ing me all kinds of dirty names which I felt I didn't de-serve, because I treated her like a sister for the year, yearand a half that I handled that place, treated her like asister, literally, physically, treated her like a sister." He saysthat he told Salters that he had respected her and that heexpected reciprocal treatment Salters then hung up. Braggcalled her back and said,"Salters, you shouldn'thave hungup on me. I don't know why you did that, that wasn't right,itwasn'tfair,and my major concern was trying to saveyour job." He then told her that he wanted her to come tothe Union's office and make arrangements to pay her dues.She uttered an obscenity and again hung up on him.Bragg went and talked to Kamenkowitz about the situa-tion.He was instructed by Kamenkowitz to fill out a formrequesting the termination of Salters.The form was pro-cessed through the union finance department and a letterwas mailedfrom the Union to the Employer on May 27,asking that Salters be terminated for her failure to main-tain her membership in good standing.Bragg testified that he had authorized the placement of anote on Salters' file that no dues would be accepted fromher until she saw Kamenkowitz.He recalled that Saltershad come to see him during the week in which she wasterminated; that he met her at the finance department; thatshe said something to him that he could not remember;and that a man with her said, "Don't say anything to thatson-of-a-bitch."He then returned to his office.He testifiedthat his desk is positioned so that he would have a view ofanyone entering Kamenkowitz'office and that he did notsee Salters do so.B. Discussion and Conclusions"Congress intended to prevent utilization of union secur-ity agreements for any purpose other than to compel pay-ment of union dues and fees."RadioOfficers'Union of theCommercial TelegraphersUnion,AFL [The A H. BullSteamship Company] v.N.L R. B,347 U.S.17, 41.My re-view of the record leads me to conclude that Respondentcaused the termination of Verneal Salters primarily for rea-sons unrelated to her failure to pay dues.Imust begin my analysis with the caveat that I did notfind all of General Counsel's evidence to be particularlyreliable. One peculiar quirk in the case was some testimonyby a witness named Eileen Wells, a coworker of SaltersFor the purpose of shoring up the testimony of Salters thatshe had told Bragg that the Union would receive its moneyat the end of May, when the vacation fund was distributed,Wells was brought on to testify that on a train ride toWashington to the "Jobs Now" rally in which District 1199members participated, Wells was sitting with Salters whentheywere briefly joined by Bragg. Wells testified thatBragg asked Salters, "Sister Salters, when are you going topay some union dues?," and that Salters replied,"I toldyou that I would pay you when I got my vacation club."When Salters herself was asked about this conversation,she recalled speaking to Bragg on the train,but could notremember what was said. Respondent introduced the Maypublication of the Union's newsletter which referred to thejobs rally in Washington as having taken place on Satur-day, April 26. I have no doubt that the train ride in factoccurred on that date.But since Salters testified that thefirst time she mentioned the vacation club to Bragg was theevening of the ratification meeting, and since Bragg wasprobably accurate in stating that the ratification meetingwas May 5, it is very unlikely that, on April 26, as Wellstestified,Salterswould have said to Bragg that she hadalready "told" him that she would pay when she got hervacation club money8Nonetheless,Bragg conceded that,on May 5, Salters did say to him that she would pay themoney "at the end of the month."A central feature of Respondent's case is its claim thatthe decision to request the termination of Salters had al-ready been reached at a staff meeting on May 23 afterKamenkowitz and the other union officials had reviewedthe May dues delinquency list earlier received,and that thebrouhaha caused by Salters on that day was simply coinci-dental.I am persuaded,however, that in fact the dues de-linquency list for May had not been prepared prior to theMay 23 staff meeting (since there is no evidence to thecontrary,Iwill assume that the regular Friday staff meet-ing wasindeed held on May 23)Bragg testified that the delinquency list is usually re-ceived by the union officers around the 20th of each monthand is discussed at the next regular Friday staff meeting.Mary Austin has been the supervisor of the Union's fi-nance department for 20 years, and she testified as to theprocedures employed by the Union, including those relat-ing to the recording of dues payments, the dispatch of "fi-nal notices"regarding payments due, etc. On three sepa-rate occasions in her initial appearance as a witness, shetestified that the monthly delinquency list is preparedafterthe "final notices"are sent to those members who, as of thecurrent month, have become in arrears for 3 months dues.Thus, Austin testified that "After the letters are preparedand mailed to the members,a list"of delinquents is pre-pared.When asked "When does [the name of a newly de-linquent member]go on the list,what period of time?,"Austinanswered,"Immediately upon the mailing of thisletter."Austin testified, "This is what we call [the] delin-quency list, which is produced immediately after these no-tices are sent to our members.Thislistwas sent(sic) basedon notices sent May 27, 1975."8 Salters was not always a convincing witness Her testimony containssome discrepancies, as Respondent points out in its brief But as GeneralCounsel observes in its brief,Bragg's testimony was demonstrably suspect attimesOf the two, f think Salters was the more credible witness f credit hertestimony that she told Bragg on May 5 that she would pay her dues at theend of the month,and that he acquiesced I further credit her general ac-count of the May 23 conversations,which makes more sense than Bragg'sversion f suspect,however,that,as Bragg indicated,she was more volublein those conversations than her testimony would show DIST. 1199, NATL. UNION OF HOSPITAL & HEALTH CARE EMPLOYEES157The delinquency list for the monthofMayis in evi-dence.The format of the caption is as follows:Drug Division Delinquency ListAREAHLAMONTHMayDATE NOTICE SENTMay27,197.5DEADLINEJune 6,1975The following delinquent members marked * receivedstatements and owe a balance on a new initiation fee.All others were sent Final Notices. The date indicatedis for those sentprior to this month.There follows a list of members' names, their book num-bers, and their bargaining unit; some of the names haveasterisks preceding them; others have a date indicating thatthey received a final notice prior to May. Thus, the remain-der of the caption, and the first delinquent listed, reads.NAMEBOOK# STOREDATE SENT*Zenia Walker 33511Upper Manh Nov. 25, 1974Med GrpThe language on the form, as shown above, indicates thatthe names of the delinquents listed on it who were beinglisted as delinquent for the first time had already receivedtheir noticespriorto the publication of the delinquency listitself.Thus, one of the entries in the caption reads "DATENOTICESENT"followed by the date "May 27, 1975." Thefirst sentences below that state, "The following delinquentmembers marked * received statements and owe a balanceon a new initiation fee. All otherswere sentFinal Notices "The foregoing language, as well as Austin's original testi-mony, clearly indicates that the delinquency list for Maywas not compiled until the final notices for the newly de-linquent members had been sent out on May 27. When aquestion was raised about the tense used in the caption,Austin was recalled to the stand and, contrary to her priortestimony, said that the delinquency list was in fact pre-pared on the 20th of each month. She further explainedthat even though the caption reads "DATE NOTICE SENT," itreallymeans date notice "will be" sent. Although not spe-cifically asked, she presumably also would have said thatthe statement "all others were sent Final Notices" actuallymeant all others who had not previously received them"will be" sent final notices. Such a tortured construction ofthe languageof the form is clearly at odds withher initialtestimony, given three times, that the delinquency list is notprepared until after the current "final notices" are actuallysent.Austin was also asked about the sentence in the explana-tory legend at the top of the list which states, "The follow-ing delinquent members marked * received statements andowe a balance on a new initiation fee." Only one name onthe first page of the delinquent list bears an asterisk next toit; that is the name of Zenia Walker. When asked what thesentence meant, Austin testified:Zenia Walker made a payment, leaving a balance ofinitiation fee, and Verneal Salters made no paymentso they (sic) was left with no balance and she didn'tmake a payment. It remained as is.JUDGE RIES:When you say owe a balance on a newinitiation fee, you mean if somebody hasn't made anypayment for-THE WITNESS: Hasn't made any payments at all.The difference in the two cards, if you look at thecards, Zenia Walker made a payment after that andafter making the payment, she was left with a balanceWe are showing area director (sic) that Zenia Walkerindeed did come and make a payment It wasn't com-plete and she still owes a balance. Whereas VernealSalters made no payment so she owes everything fromwhatever point the letter was sent.The ledger cards for Zenia Walker are in evidence. Theyshow that on November 25, 1974, Zenia Walker was sent afinal notice, being 3 months delinquent in payment at thattime. They further show that she made no additional pay-ment until May 30, 1975. Since, as explained by Austin, anasterisk would be placed next to the name of a delinquentmember only if she had made some payment since shereceived her final notice, and since Zenia Walker made nopayment until May 30, it is obvious that the asterisk next toWalker's name can only be explained by the fact that thedelinquency list was not prepared until May 30 or thereaf-ter 9 Thus, despite the fact that Austin appeared to be ahighly credible witness, I simply cannot give any credenceto her testimony on this pointI am therefore left to conclude that the delinquency listhad not been prepared as of May 23, 1975, and that thedelinquent members were not the subject of discussion atthe staff meeting which presumably was held as a matter ofcourse on that date. My conclusion in this regard is furthersupported, I believe, by the contradiction in the testimonyof Bragg that Kamenkowitz had, on May 23, prior to thereceipt of the call from Salters, "mandated" him to requestSalters' termination. If Bragg had been so mandated, I findinexplicable his testimony that, during the call, he told Sal-ters "I want you to get down here and make arrangementsto pay your dues."It therefore appears to me that the sequence of eventsoccurred as follows. On May 23, Bragg was attending astaffmeeting at which no discussion of delinquent mem-bers was had. He received a call from Salters complainingabout the fact that she had not received her full retroactivepay. He then received a call from King, the administratorof Upper Manhattan Medical Group, who told him, as hetestified, that Salters was "carrying on and complainingabout not getting her retro money " He then spoke to hisunion delegates who told him that Salters was "cursing andcarrying on and we met with management and it was notmanagement's fault, but it was Zenia Walker's fault andshe is new and we have tried to explain that to Mrs. Salters,but Mrs Salters did not want to hear anything." He thentalked to Salters again and she "started yelling and scream-ing and carrying on and calling me all kinds of dirty nameswhich I felt I didn't deserve, because I treated her like ae Perhaps because she had recognized this fact, Austin testified on recallthat the asterisk next to Walker's name merely meant that she had "madesome kind of arrangements to start making payments " Unlike the case ofJanice Johnson, Respondent produced no notation showing that Walkerhad in fact made such an arrangement prior to May 30 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDsister.. " Salters then hung up on him and when hecalled her back she hung up on him again.Shortly thereafter, Bragg initiated the formalities whichresulted in the termination of Salters. The procedure theUnion uses is somewhat cumbersome Bragg must fill out aform giving information about Salters, her history, theamount of her delinquency, the attempts he has made tocollect dues from her, etc 10 The form must then be ap-proved by Kamenkowitz. It is thereafter sent to the con-troller,Arthur Schuman, and then forwarded to Austin'sdepartment, where a check is made to see that the memberis infact delinquent.When that is done, someone inAustin's department types up a letter which is signed bySchuman and sent to the employer involved The recordshows that the letter requesting Salters' termination wasmailed by the Union on May 27, 1975. As indicated above,the conversations between Bragg and Salters occurred onFriday,May 23. Monday, May 26, was Memorial Day, aholiday. The Union's letter to the employer must have beendispatched reasonably early on May 27, since around noonon May 28, the employer handed Salters a typewritten let-ter informing her that she was discharged.Itwill be recalled that Bragg admitted that Salters hadtold him on May 5 that she would pay the full amount ofback dues at the end of May; I credit Salters' testimonythat she told him this again on May 23. A review of Bragg'stestimony indicates that at no time in the past had Saltersmade such a fixed and definite commitment to pay. Hetestified,without contradiction, that in November 1974 shehad told him that she would pay her back dues when shereceived her income tax refund, a rather vague proposal.Thereafter, Bragg testified, Salters simply said that shewould pay at sometime in the future, giving no specialdate. But despite the fact that she became much more spe-cific in May and told him on May 5, and again on May 23,that she would pay by the end of the month (May 30 fell ona Friday), Bragg refused to wait a few more days after May27 to see if Salters would hold to her promise, and insteadimmediately set into motion, most probably on May 23,after his phone conversations with her, King, and the twounion delegates, the procedure for removing her from herjob.On the assumption that the delinquency of the memberswas not discussed at the staff meeting (if there was one) onMay 23, it therefore appears that the initiating force for theremoval of Salters was her telephone call to Bragg and itsaftermath. Although I do believe the testimony of Bragg, asconceded by Salters, that he had been urging her to pay herback dues and had threatened to terminate her, he did notin fact do so at the end of the contract negotiations, despitehis testimony that he had told her as early as November1974 that it was only the pendency of the negotiationswhich prevented him from making good his threat. Nor didhe attempt to terminate her after May 16, when she re-ceived a partial retroactive payment and failed to make apayment on her dues. The impulse to terminate her came10 It is of interest that.although Bragg conceded that, on May 5, Saltershad told him that she would pay her dues "at the end of the month," hewrote on the form, in the space for indicating the member's response toprevious contacts, only "When she got the money, she would pay "about not as a result of a discussion at a staff meeting, butas a resultof a phone call placed by her to him complain-ing about the administration of the contract and of adversecomments voiced about Salters to Bragg by King and thetwo union delegates. There is everyreason tobelieve thatSalters would not have been terminated on May 28, hadshe not made that phone call to Bragg on May 23.As previously stated, King had complainedto Bragg thatSalters was "carrying on and complaining aboutnot get-ting her retro money." The union delegates had told Braggthat Salters was "cursing and carrying on" and complain-ing about the actions of a fellow member, Zenia Walker,"whose inability to compute the overtime pay had causedthe delay. Bragg testified that in the second call toSalters,she "started yelling and screaming and carrying on andcalling me all kinds of dirty names, which I felt I didn'tdeserve ..." Bragg revealed a great deal, I think, when,in discussing the procedure for terminating Salters, he gra-tuitously interjected, "They probably didn't want to takeher back, probably happy to get rid of her." When askedwhy he had ventured this opinion, he said, "Because Sal-ters unfortunately is very-at times uncouth, very crude,very unprofessional, and her coworkers don't particularlycare for her, some of her coworkers." When asked how heknew this, he answered, "BecauseIhave got a good rela-tionship with my members and my members were very in-dignant, as I testified before, very indignant and upsetabout the way she carried on about hermembers. ZeniaWalker, her coworker, her sister, who made themistake inpaying the dues, paying the retroactive money-."Additional and convincing support for my conclusionthat Bragg caused Salters to be discharged,in large part,for prohibitedreasons, isfound in other evidence in therecord disclosing the leniency generally accorded to delin-quent members. The record shows, for example, that De-loresWilliams was delinquent as of April 1973 and re-ceived a "final notice" on June 27, 1973. Although shemade a $25 payment on November 5, 1974, this only paidher up through May 1973 Thus, as of May 28, 1975, thedate on which Salters was terminated, Delores Williamswas fully 2 years in arrears. Bragg explained his benefi-cence to Williams by saying, "I understand the people havetough problems and Delores Williams had children, shehad family and Dust didn't want to terminate her from herjob without giving her every opportunity to getit straight."He said, however, that he thinks thatin "eitherApril orMay of 1975" he told Williams that he had no choice butto remove her from herjob. At that time Williams said thathe did not have to do so because she was quitting. Therecord shows that Williams terminated on June 10, 1975.12The fact is, however, that Williams was allowed to stay in adelinquent status of some 2 yearsuntil Braggthreatenedher termination "in either April or May, 1975 " 13 The re-cordis silenton when the new "rule of thumb" allegedly11Referred to by Bragg as "our member, good union member"lzWilliams did not testify° In the light of Williams' record and Bragg's testimony that he wasassigned "specifically to clean [Upper Manhattan Medical Group] becauseeverybody was delinquent there," it is difficult to understand how he couldtestify that "[nlo one was as bad as Salters and no one refused to pay dueslike Salters did " DIST. 1199, NATL UNION OF HOSPITAL & HEALTH CARE EMPLOYEES159promulgated by Kamenkowitz, requiring the terminationof 1-year delinquents, was introduced; from Williams' re-cord it would appear that, at best, it did not surface untilApril or May 1975, when the decision to discharge Salterswas made. 14The May 1975 delinquency list shows that, as of May 28,seven Upper Manhattan employees were 3 months or moredelinquent in their dues- Zenia Walker, 9 months; EmmaFord, 4 months; Doris Davis, 5 months; Arline King, 3months; Salters, 13 months; Mary Layton, 5 months; andConstance Bernard, 4 months. Janice Johnson's name doesnot appear on the list, but other evidence shows that shewas 7 months delinquent at that time. Similarly, the delin-quency list does not include the name of Delores Williams,for some unknown reason. The addition of Johnson andWilliams to the list would mean thatnineunit employeeswere more than 3 months delinquent. As of May 28, thebargaining unit at Upper Manhattan comprised 35 em-ployees (including Salters).Braggtestified that he spoke to some of the foregoingdelinquents at the May 5 ratification meeting. Of those hementioned, Zenia Walker was, as of May 5, 9 months de-linquent in her dues. Bragg testified that he asked the em-ployees to whom he spoke to on that date "to just makearrangements." It would appear, however, that Walker didnothing until May 30, as discussed above, and there is noevidence that Bragg took any further steps to have hermake arrangements to pay her dues until she actually didSO. 15As of May 5, Janice Johnson was 7 months delinquent.Bragg testified that he thought he spoke to Johnson at theratificationmeeting. He interjected "though Janice John-son had already made arrangements with Miss Austin topay"; the evidence shows that Bragg erred in so statingThe fact is, according to Austin's notes,Johnson did notcome to the office to make any arrangement until May 29.While those notes, as supplemented by Austin's testimony,say that Johnson agreed to mail $50 on May 29 and paythe balance due in two payments on June 13 and June 20,Johnson's ledger card shows that she did not make a $50payment until June 12, 1975, and thereafter made no fur-ther payment until October 24, 1975, when she paid $25.Itwould therefore appear that Respondent maintained aflexible policy with regard to the dues delinquency of itsmembers and was rather generous in that regard.16 It seemstome that, aside from its predischarge behavior,Respondent's conduct after Salters attempted to pay herdues on May 30 reflects a rigidity not characteristic of14The record also shows that, in 1974, employee Laura Gomez had beenallowed to fall 12 months behind in her dues without incident15Walker made a payment of $76 on May 30 One could speculate thatshe, too, had received a distribution from the vacation club on that date16The May delinquency list in evidence shows that certain employees ofHudson Vitamin had received "final notices" as early as 1973 and had nothad any sanctions imposed upon them Bragg testified, however, withoutcontradiction, that those employees had already left the Hudson Vitaminbargaining unit The list also shows, however, that one Michael Keskeny, anemployee of Bendiner & Schlesinger, received his "final notice" on July 25,1974, the same day on which Salters had received hers, and apparentlymade no payments after that date it would be interesting to know whatKeskeny's fate was under the 1-year "rule of thumb", the record, however,tells us nothing more about KeskenyRespondent's normal operation. As Bragg conceded, hehad left a note on Salters' file that no dues were to beaccepted from her unless Kamenkowitz approved. Thisnote was appended after the request for discharge had beenmade, and was, according to Bragg, a routine procedure,which indicates that withdrawal of the request fortermina-tion is contemplated as a possibility, even after discharge.When Salters attempted to clean up her account on May30, however, Kamenkowitz refused to see her.17 In view ofthe extreme leniency which the Union had afforded toother employees in the past (and in fact had afforded toSalters for a period of some 2 years between 1972 and1974), it is difficult for me to understandwhat legitimatereason the Union could have had for not acceptingSalters'attempt to pay in full on May 30.Respondentcitesthe case ofGeneral Motors Corporation,Packard Electric Division,134 NLRB 1107 (1961). In thatcase,the Board overruledAluminum WorkersInternationalUnion, Local No 135, AFL (The Metal Ware Corporation),112 NLRB 619 (1955), where the Board had held that a fulltender of dues made prior to actual discharge, even thougha request for discharge had previouslybeen made, is aproper tender, and that a refusal to acceptthe late tenderand a subsequent discharge based uponthe earlierrequestis unlawful in such circumstances. InGeneral Motors Cor-poration,the Board said that where a union made a lawfulrequest for discharge, its refusal to accept the tender ofdues made to the union after the request for discharge butbefore the discharge took effect did notgive rise to aninference of unlawful purpose simply from the fact that theunion continued to seek the discharge.Its stated rationalewas that "there can be little if anyunionsecurityifdissi-dent members can frustrate the orderlyadministration oflawful collective-bargaining agreements by delaying pay-ment of dues and fees they are lawfully obligated to payuntil the last minute before their actual discharge." 134NLRB at 1109 That rationalemakes sensein the contextof a union which operates a tightly administered union-security system, inexorably bringing about the discharge ofmembers when they fall into arrears. That sort of systemvery plainly wasnot ineffect in the presentsetting.Here,the record shows, members could go into arrears for 3months before their membership was terminated and, evenafter that occurred, years could go by without dues pay-ments being made and without the delinquentmemberssuffering any sanctions For Respondent to suddenly drawthe line at Salters is, in the circumstances of the case, high-lysuspicious;but, in any event, my reliance onRespondent's postdischarge conduct is simply supportiveof the predischarge evidence establishingRespondent's un-lawful motive.Ifind, accordingly, that Respondent sought the dis-charge of Salters on May 27, 1975, primarilybecause shewas perceived by Bragg to be a nuisance-she raised ques-17 I believe Salters' testimony in this regard, despite Bragg's testimonythat he would have seen Salters had she made an effort to come toKamenkowitz' office and that he did not see her Neither Kamenkowitznor his secretary were produced to deny Salters' testimonySalters is aforceful person and I do not believe that she would have let a job which shehad held for nearly 6 years slide into oblivion withoutat least attempting togo to the top of the union hierarchy 160DECISIONSOF NATIONALLABOR RELATIONS BOARDtions about the administration of the bargaining agree-ment,which irritated both CecilyaKing, the administratorof Upper Manhattan Medical Group,and the union dele-gates at theGroup, and which embarrassedZeniaWalker,thememberof thebargaining unitwho was apparentlyresponsiblefor the company's failure to make appropriatepayments under the bargaining contract.18While I am notparticularly sympathetic to thefact that Salters depositedin the vacationclub moneys which could have been paid tothe Union, probably so that she couldearn some intereston those funds, I do notethat Respondentcollected a $25initiation fee whenever a member fell more than 3 monthsin arrears and therefore more thanrecoupedthe interestwhich it otherwisecould itself haveearnedif the dues pay-ments had beentimelymade. Theforegoing consider-ations, however, are irrelevant;the question is whether thedischarge of Salters was causedby reasons other than herfailureto payher dues. I find that the efficient reasons forthe discharge were asdescribed above.Iconclude, there-fore,that bydemandingthe discharge of VernealSalterson May 27, 1975, andcausingher to be discharged on May28, 1975,Respondent violated Section 8(b)(1)(A) and8(b)(2) of the Act.Cf.InternationalUnion of Electrical, Ra-dio andMachine Workers, AFL-CIO, Frigidaire Local 801v.N. L.R.B,307 F.2d 679, 684 (C.A.D.C., 1962).On myfindings,Respondent'sconduct would also becondemned underthe theoryannouncedby theBoard inMiranda Fuel Co., Inc.,140 NLRB 181 (1962), enforcementdenied326 F.2d 172 (C A. 2, 1963). In addition, the preci-pitate discharge of Salters,afterRespondenthad cried"wolf" for solong and been so lax in notifyingdelinquentmembers asto preciselywhen Respondentwould stopbeing benevolent,may well fallintothat categoryof casesin which"the Board hasfleshed out the statute by requir-ing the union to give reasonable notice that[the employee]will losehis jobfor non-payment of dues,"N.L.R.B. v.Local182, InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemenand Helpers of America [AssociatedTransport, Inc.],401 F.2d 509, 510 (1968), enfg.156 NLRB335.WhileRespondenthad givensuch warning, it haddone so withsuch frequency and withoutconsequence thatSalters couldhave been understandablymisled.In suchcircumstances,a formal notification setting a reasonabledeadlinefor payingher debt seems the leastthat was re-quired.I further concludethat the statementmade byBragg to18Respondent stresses Salters'testimony that Bragg said to her on May23, "Listen,dust pay your dues or I'll send a letter,"interpreting this as anoffer of a last opportunity to square her account In the context of theremainder of Salters'version of the conversation,which I credit,duringwhich Bragg complained heatedly about Salters' making trouble,Iview thisless as an offer than as an expression of pique-in effect, that one who isdelinquent in her dues had better keep quiet about the way in which thecontract is being administered Furthermore,Bragg plainly extended to Sal-ters no meaningful opportunity to Fay, as indicated previously,he musthave begun the termination process almost immediately after their conver-sation on May 23,despite the fact that she had told him twice in May thatshe would pay at the end of the month Thus, even if the statement beinterpreted as a genuine offer,it seems clear that Bragg'smental review ofthe previous occurrences,followed by Salters'hanging the phone up on himfor the second time, caused him almost immediately to retract it and to venthis emotions against her by initiating the discharge processSalters onMay 27-"listen, just pay your dues or I'll senda letter"-constituted an unlawful threat in violation ofSection8(b)(1)(A)WhileBragg had in the past, as Saltersconceded,threatened to send a letter requesting her dis-charge,he had done nothing since he had talked to her attheMay 5ratificationmeeting, despite the fact that shehad made no effort topay herdues. I think it likely, asSalters testified,that when she told Bragg on May 5 thatshe would pay in full at the end of the month,he agreed towait until then. It was not until Bragg received a call fromSalters and was thereafter apprisedby CecilyaKing and bythe other union members of their unhappiness with Saltersthat he reactivated his threat to seek her discharge; it wasin that context,one which was not triggered simply by herfailureto paydues, that he again threatened to seek hertermination.CONCLUSIONS OF LAWIRespondent, District 1199, National Union of Hospi-talandHealthCareEmployees,aDivisionofRWDSU/AFL-CIO,isa labor organization within themeaning ofthe Act.2.Upper Manhattan Medical Group is an employer en-gaged in commerce within the meaning of the Act.3.By causing Upper Manhattan Medical Group to dis-charge Verneal Salters on May 28, 1975, for reasons otherthan her failure to tender dues and initiation fees, Respon-dent violated Section 8(b)(1)(A) and (2) of the Act.4.By threatening Verneal Salters on May 23, 1975, thatRespondent would seek her discharge for failure to paydues, said threat being motivated by Respondent's antipa-thy toward Salters for raising questions about the adminis-tration of the collective-bargaining agreement, Respondentviolated Section 8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of the Act, I shall orderthat it cease and desist therefrom and take certain affirma-tive action designed to effectuate the purposes of the Act.Having found that the Respondent has caused UpperManhattanMedical Groupto discriminate against VernealSalters, it will be recommended that the Respondent makeSalters whole for any loss of pay and other benefits sus-tained by reason of the discrimination against her fromMay 28, 1975, to the day thatthe Respondent requests herreemployment. Backpay shall be computed in accordancewith the Board's formula statedin FW.Woolworth Com-pany,90 NLRB 289 (1950), together with interest at 6 per-cent per annum,as provided inIsisPlumbing&HeatingCo, 138 NLRB 716 (1962)Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended: DIST. 1199, NATL. UNION OF HOSPITAL & HEALTH CARE EMPLOYEESORDER isThe Respondent, District 1199, National Union of Hos-pitalandHealthCareEmployees,A Division ofRWDSU/AFL-CIO, New York, New York, its officers,agents, and representatives, shall:1.Cease and desist from:(a)Threatening to cause Upper Manhattan MedicalGroup or any other employer to discriminate against em-ployees in violation of Section 8(a)(3) of the Act.(b)Causing Upper Manhattan Medical Group or anyemployer to discriminate against employees in violation ofSection 8(a)(3) of the Act.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act2.Take the following action which will effectuate thepolicies of the Act:(a)Make whole Verneal Salters for any loss of pay andother benefits she may have suffered by reason of the dis-crimination against her caused by the Respondent in themannerset forth in the section of this Decision called "TheRemedy."(b)Notify Upper Manhattan Medical Group in writingthat it has no objection to the employment of Verneal Sal-ters and that it requests Upper Manhattan Medical Groupto return Salters to the employment from which she wasdischarged.(c)Post at its offices in New York, New York, copies ofthe attached notice marked "Appendix " 20 Copies of saidnotice, on forms provided by the Regional Director forRegion 2, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Mail to the Regional Director for Region 2 signedcopies of the notice attached hereto marked "Appendix"for posting by Upper Manhattan Medical Group, if it bewilling, at its premises in New York, New York, in placeswhere notices to employees are customarily posted. Copiesof the notice, to be provided by the Regional Director forRegion 2, after being duly signed by an authorized repre-sentative of Respondent, shall be forthwith returned to theRegional Director for such posting.161(d)Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.19 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes20 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated the National Labor RelationsAct, we hereby notify you that:WE WILL NOT threaten employees with loss of jobsfor raising questions about the collective-bargainingagreement or for any reason other than their failure topay dues and fees as required by a collective-bargain-ing agreement.WE WILL NOT cause or attempt to cause Upper Man-hattan Medical Group or any other employer to dis-criminate against employees in violation of Section8(a)(3) of the Act.WE WILL request that Verneal Salters be returned tothe employment from which she was discharged, uponour demand, on May 28, 1975, by Upper ManhattanMedical Group.WE WILL make Verneal Salters whole for any loss ofpay and other benefits she may have suffered as aresult of the discrimination against her since May 28,1975.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of rightsguaranteed them in Section 7 of the Act.DISTRICT1199,NATIONAL UNION OF HOSPITAL ANDHEALTHCAREEMPLOYEES,A DIVISION OFRWDSU/AFL-CIO